COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-024-CV
 
 
 
IN RE ROBERT LINKENHOKER,                                                  RELATORS
GEORGE MALAISE, JR., AND
DON BOSTON
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus.  The court is 
of the opinion that relief should be denied.  Accordingly, relators' 
petition for writ of mandamus is denied.
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
B:   CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
 
DELIVERED: January 20, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.